



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ransdell, 2016 ONCA 803

DATE: 20161028

DOCKET: C56671

Laskin, Sharpe and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kevin Ransdell

Appellant

Diane Condo, for the appellant

Michelle Campbell, for the respondent

Heard and released orally: October 25, 2016

On appeal from the conviction entered on November 8, 2011
    and the sentence imposed on November 9, 2012 by Justice J. David Wake of the Ontario
    Court of Justice.

ENDORSEMENT

[1]

The appellant raises two grounds of appeal:

(1)

the trial judge erred in refusing to stay the proceedings; and

(2)

the trial judge erred in designating the appellant a dangerous offender.

[2]

On the first ground the appellant challenges the trial judges findings
    of fact and credibility. He acknowledges the significant appellate deference
    given to these findings. Justice Wake gave extensive reasons for his findings
    and these findings appear well supported by the evidence. Thus, we have no
    basis to interfere with his refusal to grant a stay.

[3]

On the second ground of appeal, the appellant makes two submissions.
    First, the trial judge erred in his assessment of future risk; second, the
    predicate offence did not meet the test described by Justice Marshall in
R.
    v. Norman
: one last act of serious personal violence.

[4]

We do not accept these submissions. On the appellants first point, at
    p. 63 of his reasons, Justice Wake set out the three grounds why the appellant
    met the standard of future risk within the provisions of s. 753(1) of the
Criminal
    Code
.

First is the history of the offenders criminal record of
    inflicting injury which increases the risk and he would do so again.

Secondly, and probably most importantly, is Dr. Pollandis
    conclusion that the accused is at a high risk for violent recidivism as a
    result of his clinical assessment, which must be given considerable weight.

And third, the accused has committed violent offences while on
    different forms of release and so far has not demonstrated an ability to be
    deterred by court orders or restrictions placed on him, particularly as part of
    federal release orders in the past.

[5]

These three reasons show that the standard of future risk was met. Dr.
    Pollandis evidence in particular, as summarized at para. 44 of the Crowns
    factum, supported the trial judges conclusion on future risk.

[6]

On the appellants second point, in our view the predicate offence was
    hardly a meaningless offence. It was one last act of serious personal violence.
    The victim was robbed at knife point and then had to drive the appellant a
    considerable distance before he got out of the car. We accept that this robbery
    did not have the violence associated with the appellants previous robbery of
    the taxi driver. But to constitute one last act of serious violence, the
    predicate offence need not be more serious than the previous offences in the
    pattern. It is sufficient that the predicate offence was an act of serious
    personal violence. This predicate offence met that test.

[7]

Accordingly, the appeal is dismissed.

John Laskin J.A.

Robert Sharpe J.A.

Grant Huscroft J.A.


